Citation Nr: 1445262	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-49 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to a psychiatric disorder.

3.  Entitlement to service connection for hypertension, including as secondary to a psychiatric disorder. 



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, denied entitlement to service connection for PTSD, impotence, and high blood pressure.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript is of record.  The Board remanded the claims on appeal in March 2014.

The issues of entitlement to service connection for erectile dysfunction and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has a current psychiatric disorder that mental health professionals have linked to an in-service stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from disease or injury in service.  38 U.S.C.A. § 1110.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran's VA treatment records reflect diagnoses of, and ongoing treatment for, PTSD, major depressive disorder, anxiety disorder, and possible panic disorder.  

In the report of a June 2014 VA examination, the examiner indicated that a diagnosis of PTSD was not warranted, but that the Veteran had another mental disorder diagnosis.  The examiner did not subsequently identify the other mental health disorder.  The evidence is at least in equipoise that the Veteran meets the criteria for a psychiatric disorder diagnosis.

After attempts to verify an alleged stressor where a fellow service member was accidentally shot on the firing range, it was determined that records pertaining to the Veteran's unit during the calendar year of the reported incident were not located.  Nonetheless, the Veteran has provided multiple statements from former service members who were present and either heard of the accident or saw the victim when the alleged incident took place.  The Veteran also credibly reported receiving Librium contemporaneous to the incident.  Thus, the Board affords the Veteran the benefit of the doubt and concedes the occurrence of his claimed stressor.  

Although not diagnosing PTSD, the June 2014 VA examiner found that the claimed stressor involving the accidental shooting was adequate to support a diagnosis of PTSD.  Moreover, the Veteran's treating VA psychiatrist opined in a February 2009 evaluation that the Veteran's mental illnesses, including PTSD and major depression were precipitated by the trauma of seeing the fellow soldier shot while standing next to him on the firing range.  Additionally, his former private physician noted that he treated the Veteran for stress and depression in 1972, after his separation from service, and that he suffered from war-related mental trauma.  Based on this medical evidence, there is sufficient evidence in favor of finding a medical link between the Veteran's claimed stressor and his PTSD.  

Resolving all doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder, however diagnosed, are met and the claim is granted.  


ORDER

Service connection for a psychiatric disability, to include PTSD anxiety disorder, panic disorder, and major depressive disorder, is granted.


REMAND

The evidence show that the Veteran currently hypertension and erectile dysfunction.  The Veteran has not, however, been afforded VA examinations to evaluate whether these disabilities are related to service, including the just service connected psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether erectile dysfunction is related to the Veteran's active service.  The examination report or addendum should indicate that this REMAND was reviewed in association with the examination.  All necessary studies and tests should be conducted

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during active service or is related to an in-service disease, event, or injury, to include in-service stressful events.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused (in whole or in part) by service-connected psychiatric disorder.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (permanently made worse) by service-connected psychiatric disorder.

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability, which shows a baseline of erectile dysfunction prior to aggravation.

The examiner should consider the Veteran's report that he began experiencing erectile dysfunction during service as a result of stressful events, and the April 1988 impression of a private urologist that the Veteran had a psychogenic impotency problem.

2.  Schedule the Veteran for a VA examination to determine whether hypertension is related to the Veteran's active service.  The examination report or addendum should indicate that this REMAND was reviewed in association with the examination.  All necessary studies and tests should be conducted

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include in-service stressful events.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) by service-connected psychiatric disorder.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently made worse) by service-connected psychiatric disorder.

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability, which shows a baseline of hypertension prior to aggravation.

The examiner should provide reasons for all opinions.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


